I believe the motion for relief from judgment pursuant to Civ. R. 60(B)(5) was improvidently granted. The grounds asserted in such motion were wholly insufficient to permit the court to set aside the divorce. Nevertheless, such error was not preserved when appellant failed to timely appeal the granting of the Civ. R. 60(B)(5) motion. I write separately to express my opinion that this case should not be considered as precedent for the granting of motions for relief from divorce judgments simply because the trial court approves a referee's report within five days of the hearing. Civ. R. 53, as amended, clearly permits an aggrieved party to file objections to the referee's report though prematurely approved by the trial judge. *Page 288